DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed 02/22/2022.

Examiner’s statement of reason of allowance

The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 02/22/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
 	The present relates to a method of A mobile device enabled tiered data exchange via a vehicle is disclosed. A mobile device can access profile information related to a tiered-data sharing profile. The tiered-data sharing profile can associate data with a sharing tier designating security. privacy, or authorization constraints on sharing the associated data. A sharing tier can further designate obfuscation of the data as a constraint on sharing the data. The mobile device can enable access to the data subject to the constraints of the tiered-data sharing profile. In an embodiment, tiered data can be shared from the mobile device to an external service device via vehicle device. In another embodiment, tiered data can be shared from the mobile device to a service device of the vehicle.  
	Independent claims 1, 14 and 18, recite the uniquely distinct features of “ in response to a representation of content information being selected, based on a defined security level, from a group of respective representations of content information corresponding to defined security levels comprising the defined security level; based on the defined security level,  enabling, via an access to an account corresponding to the service device. the secured sharing of the representation of the content information corresponding to the defined security level.
	
However, the prior art of record, either individually or in a reasonable combination, fails to disclose or suggest the underline limitations when in combination with the remaining limitations currently recited in the independent claims 1, 14 and 18. In addition, updated search also did not yield any new applicable prior art with respect to the underlined limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496